Citation Nr: 1032445	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a speech impediment.  

4.  Entitlement to an initial rating in excess of 40 percent for 
the residuals of a low back injury, status post L5-S1 fusion. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.  He 
also had subsequent service in the Reserve and National Guard 
from which he was discharged in April 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the RO.  

In July 2010, the Veteran's representative raised contentions to 
the effect that the Veteran was entitled to an earlier effective 
date for service connection for left lower extremity 
radiculopathy and to service connection for neurologic deficits 
in each foot.  Neither of those issues has been adjudicated by 
the Agency of Original Jurisdiction (AOJ) (in this case, the 
RO).  Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a speech 
impediment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A sensorineural hearing loss disability was first manifested 
many years after the Veteran's separation from service, and there 
is no competent evidence of record that it is in any way related 
thereto. 

2.  The claimed presence of tinnitus has not been established. 

3.  Since service connection became effective March 5, 2003, the 
Veteran's low back disability has been manifested primarily by 
complaints of pain, diminished reflexes in his lower extremities, 
and flexion to no more than 20 degrees.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability is not the 
result of disease or injury incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 and Supp.2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Entitlement to an initial rating in excess of 40 percent for 
the residuals of a low back injury, status post L5-S1 fusion.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a bilateral hearing loss disability and 
tinnitus and entitlement to an initial rating in excess of 40 
percent for the residuals of a low back injury, status post L5-S1 
fusion.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

In March 2003, the RO received the Veteran's claims of 
entitlement to service connection for a low back disability, a 
hearing loss disability, and tinnitus.  

In December 2003, the RO granted the Veteran's claim of 
entitlement to the residuals of a low back disability and 
assigned 40 percent schedular rating, effective March 5, 2003.  
However, the RO denied the Veteran's claims of entitlement to 
service connection for a hearing loss disability and tinnitus.  
The Veteran disagreed with those decisions, and this appeal 
ensued.  

During the course of the appeal, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by him, and 
notice of the evidence VA would attempt to obtain.  VA informed 
him of the criteria for service connection and set forth, 
generally, the criteria for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted.  VA also informed the Veteran that in order to establish 
an increased rating for his service-connected back disability, 
the evidence had to show that such disability had worsened and 
the manner in which such worsening had affected his employment 
and daily life.  38 U.S.C.A. § 5103(a 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service by Joseph J. 
Dobner, M.D., John J. Guarnaschelli, M.D., Robert F. Taylor, 
M.D., James R. Bean, M.D., James H. Heaphy, M.D., and Mary 
Barresi, M.D.; records reflecting the Veteran's VA treatment from 
March 2002 through November 2007; the Veteran's records from the 
Social Security Administration; and lay statements submitted in 
support of the Veteran's appeal.  

In August 2003, December 2006, and May 2008, VA examined the 
Veteran to determine the nature and etiology of his hearing loss 
disability and claimed disability.  VA also examined the Veteran 
to determine the extent of impairment due to his service-
connected low back disability.  The VA examination reports show 
that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, in September 2008, the Veteran was scheduled to have a 
video conference with a member of the Board.  However, he 
cancelled that hearing and has not requested that it be 
rescheduled.  Therefore, the Board will proceed as if he no 
longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal with respect to the 
issues of entitlement to service connection for a bilateral 
hearing loss disability and tinnitus and entitlement to an 
initial rating in excess of 40 percent for the residuals of a low 
back injury, status post L5-S1 fusion.  He has not identified any 
outstanding evidence which could support any of those issues; and 
there is no evidence of any VA error in notifying or assisting 
the Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of those 
issues.



Analysis

The Service Connection Claims

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus, as a result of noise exposure in 
service.  Therefore, he maintains that service is warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against those claims.  To 
those extents, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training. 38 C.F.R. § 3.6(a) (2006). 

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 U.S.C.A. 
§ 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2002).  The term 
"inactive duty for training" (INACDUTRA) means duty in the 
Reserves other than full-time duty, special additional duty, or 
training other than active duty training.  See 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d) (2002). 

Service connection on a presumptive basis is not available where 
the only service performed is ACDUTRA or INACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991). 
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a 
sensorineural hearing loss disability, service connection may be 
presumed when such disability is shown to a degree of 10 percent 
or more within one year of the veteran's discharge from active 
duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
a presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  



The Hearing Loss Disability 

During the Veteran's March 1986 service entrance examination, he 
responded in the negative, when asked if he then had, or had ever 
had hearing loss or ear trouble.  On audiometric testing, his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
10
15
0
0
0

Speech audiometry was not performed.

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a hearing loss disability.  

During audiometric testing in January 1988, it was noted that the 
Veteran was routinely exposed to hazardous noise.  He 
demonstrated the following puretone thresholds, in decibels, at 
the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
10
15
0
5
0

Speech audiometry was not performed.

During the Veteran's September 1998 periodic examination for the 
National Guard, he responded in the negative, when asked if he 
then had, or had ever had hearing loss or ear trouble.  
Audiometric testing revealed that his pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
15
LEFT
15
20
10
20
20

Speech audiometry was not performed.

During the Veteran's September 1999 examination for the National 
Guard, he responded in the negative, when asked if he then had, 
or had ever had hearing loss or ear trouble.  Audiometric testing 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
15
5
10
10

Speech audiometry was not performed.

During the Veteran's January 2000 annual examination for the 
National Guard, he responded in the negative, when asked if he 
then had, or had ever had hearing loss or ear trouble.  
Audiometric testing revealed the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
5
10
10
15
10

Speech audiometry was not performed.

During VA audiometric testing in August 2003, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had hearing loss or ear trouble.  Audiometric testing revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
50
LEFT
25
30
30
35
35

Speech reception testing was 80 percent in the right ear and 84 
percent in the left ear.  The diagnosis was a mild sensorineural 
hearing loss disability in his left ear and a mild to moderate 
hearing loss disability in his right ear.  

The Veteran's service treatment records, the reports of his 
service entrance and separation examinations, and the reports of 
examinations for the National Guard are completely negative for 
any complaints or clinical findings of a hearing loss disability 
in either ear.  Indeed, during service, the Veteran demonstrated 
puretone thresholds no higher than 20 decibels at any of the 
frequencies applicable to a finding of hearing loss disability 
within the meaning of VA law and regulations.  Such a disorder 
was not manifested until August 2003, when the Veteran was 
examined by VA.  However, the examiner found that there was no 
nexus to service.  In so finding, the examiner effectively noted 
that between the time of the Veteran's separation from service in 
1989 and the diagnosis of a hearing loss disability in 2003, 
there had been no evidence of continuing symptomalogy.  In this 
regard, the examiner noted that the audiometric testing in 
September 1998 had been normal.  

Absent competent evidence of a hearing loss disability within VA 
standards in service or evidence of a nexus between the current 
hearing loss disability and service, the Veteran does not meet 
the criteria for service connection.  Accordingly, service 
connection for hearing loss disability is not warranted, and the 
appeal is denied.



Tinnitus 

A review of the claims file is completely negative for any 
complaints or clinical findings of tinnitus in service.  Although 
the report of the May 2008 VA examination shows that the Veteran 
does, in fact, have such a disorder, the totality of the evidence 
is against a finding that tinnitus is in any way related to 
service.  The only reports of such a nexus come from the Veteran.  
As a layman, the Veteran is qualified to report on matters which 
are capable of lay observation, such as when he first noticed 
manifestations of tinnitus.  However, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence of record is actively 
against his claim that tinnitus was the result of noise exposure 
in service.  Indeed, the evidence does not show any complaints of 
tinnitus for many years after service, and the May 2008 VA 
examiner concurs in that finding.  

In sum, the Veteran's tinnitus was first manifested many years 
after service, and the evidence shows that it is unrelated 
thereto.  Absent such evidence, the Veteran does not meet the 
criteria for service connection.  Accordingly, service connection 
for tinnitus is not warranted, and the appeal is denied.

The Increased Rating Claim

The Veteran also seeks a rating in excess of 40 percent for his 
service-connected residuals of a low back injury, status post L5-
S1 fusion.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

On March 5, 2003, when entitlement to service connection became 
effective, the Veteran's low back disability was rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 
percent rating was warranted for severe limitation of lumbar 
spine motion.  That was the highest schedular rating available 
under that Diagnostic Code.  However, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, a 50 percent schedular rating was 
warranted for unfavorable ankylosis of the lumbar spine.  In 
addition, a 60 percent schedular rating was warranted for 
favorable ankylosis of the entire spine or for the residuals of 
a fracture of the vertebra without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.

During the pendency of the veteran's appeal, the rating schedule 
was revised with respect to rating the Veteran's low back 
disability.  See 68 Fed. Reg. 51454-51456 (August 27, 2003).  
Diagnostic Code 5292 was eliminated from the rating schedule.  
That change became effective September 26, 2003.  

Under the revised regulations, the veteran's low back disability 
is rated as degenerative arthritis in accordance with 38 C.F.R. 
§ 4.71, Diagnostic Code 5242.  The rating criteria are set forth 
in the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be evaluated 
separately under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic 
Code 5242, Note (5).  

In view of the Veteran's manifestations, his low back disability 
may also be rated as intervertebral disc syndrome.  

At the time service connection became effective, intervertebral 
disc syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method resulted in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the previous 12 months.  A 60 percent rating was 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  Id.  An 
incapacitating episode was a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code or 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, the rating schedule with respect 
to evaluating intervertebral disc syndrome was also revised.  68 
Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009)).  

Under the revised regulations, intervertebral disc syndrome is to 
be rated in one of two ways:  either on the basis of the total 
duration of incapacitating episodes or on the basis of the 
General Rating Formula for Diseases and Injuries of the Spine, 
both noted above.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  Prec. Op. VA Gen. 
Counsel 7-03 (Application of Veterans Claims Assistance Act of 
2000 Pending on Date of Enactment, 69 Fed. Reg. 25179 (2004)).  

The Board will therefore evaluate the veteran's service-connected 
low back disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria may 
not be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); Prec. Op. VA 
Gen. Counsel 3-00 (Retroactive Applicability of Revised Rating 
Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 
(2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board has provided the Veteran with the new and old 
regulatory criteria, and the Veteran has submitted additional 
evidence in support of his claim since that time.  Therefore, 
there is no prejudice to the veteran in the Board adjudicating 
the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in this case, service 
connection is granted and an initial rating award is at issue, 
separate ratings can be assigned for separate periods from the 
time service connection became effective.)  Fenderson v. West, 12 
Vet. App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the service connection claim 
was filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

A review of the evidence, such as the report of a July 2003 
examination performed for the Social Security Administration and 
the reports of his VA examinations, performed in August 2003 and 
December 2006, shows that since service connection became 
effective March 5, 2003, the Veteran's low back disability has 
been manifested primarily by complaints of pain, diminished 
reflexes in his lower extremities, and flexion to no more than 20 
degrees.  The lay statements submitted in support of the 
Veteran's appeal state that the Veteran does not spend a lot of 
time of time outdoors and suggest that he does not have the 
endurance to do any particular activity for more than fifteen to 
twenty minutes.  However, there is no evidence of ankylosis or 
that the original back injury involved a fracture of any vertebra 
or resulted in abnormal mobility requiring a neck brace (jury 
mast).  Moreover, there is no competent evidence that the 
Veteran's service-connected back disability is productive of 
incapacitating episodes, as defined by VA, having a total 
duration of at least six weeks during the past 12 months.  In 
addition, there is no evidence of heat, discoloration, deformity, 
atrophy indicative of muscle disuse, a lack of normal endurance 
and functional loss due to pain and pain on use, or 
incoordination.  

The Veteran does have a neurologic manifestation in that his low 
back pain radiates into the left lower extremity.  However, that 
manifestation has been assigned a separate 10 percent schedular 
rating under 38 C.F.R. § 4.118, Diagnostic Code 8520.  Otherwise, 
the Veteran does not have evidence of neurologic involvement, 
such as bowel or bladder impairment, to warrant a separate 
evaluation.  

Finally, the Board notes that the Veteran's low back disorder is 
productive of significant disability with respect to his ability 
to work.  Indeed, he receives Social Security Disability benefits 
and a total rating for VA purposes due to individual 
unemployability caused by his service-connected disabilities.  
38 C.F.R. § 4.16(a). However, his inability to work is due not 
only to his service-connected low back disability but to multiple 
additional disabilities.  Moreover, the 40 percent rating 
currently in effect for his low back disability is indicative of 
significant disability and is adequate to compensate him for a 
considerable loss of working time due to that disability.  
38 C.F.R. § 4.1.  

In sum, since service connection became effective March 5, 2003, 
the manifestations of the Veteran's service-connected low back 
disability have not met or more nearly approximated the schedular 
criteria for a rating in excess of 40 percent for his service-
connected residuals of a low back injury, status post fusion at 
L5-S1.  Accordingly, an increased initial rating is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board has also considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected low 
back disability.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected low back disability.  In this regard, the record does 
not show that the Veteran has required frequent hospitalizations 
for his service-connected low back disability.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  In 
short, the evidence does not support the proposition that the 
Veteran's low back disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial rating in excess of 40 percent for the 
residuals of a low back injury, status post L5-S1 fusion, is 
denied.


REMAND

The Veteran also seeks entitlement to service connection for a 
speech impediment, manifested by stuttering.  He acknowledges 
that it has been a lifelong disability, but notes that it became 
worse at about the time he sustained a back injury in June 2000.  
He also notes that service connection has been granted for the 
residuals of that back injury and, therefore, maintains that 
service connection is warranted for stuttering on the basis that 
it has been aggravated by his back disorder.  

The Veteran's VA treatment records show that in December 2002, he 
complained that his stuttering had become worse due to multiple 
stressors including his service-connected back disability.  
Shortly, thereafter, he was referred to the VA Speech Pathology 
service for therapy.  Following an October 2004 consultation with 
the VA Psychiatry Service, the consultant concluded that the 
Veteran's stuttering was due to his back pain.

To date, the Veteran has not been examined by VA to determine the 
nature and etiology of his speech impediment.  Accordingly, the 
case is remanded to the RO for the following actions:

1.  Schedule the Veteran for a speech 
examination to determine the nature and 
etiology of any speech impediment found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder  must be made available 
to the examiner for review  in conjunction 
with the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a speech impediment(s) is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  The 
examiner must also render an opinion, with 
complete rationale, as to the etiology of 
that disorder.  In so doing, the examiner 
must state whether it is at least as likely 
as not, that the Veteran's service-
connected low back disability aggravates 
any current speech impediment.  In this 
regard, the examiner must determine whether 
there has been an increase in the 
underlying speech pathology and whether 
that increase is due to his service-
connected low back disability or to the 
natural progress of his speech impediment,  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009). 

2.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for a 
speech impediment, manifested primarily by 
stuttering.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  
However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


